           Case 1:20-cv-06124-RWL Document 51 Filed 04/21/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                 4/21/2021
---------------------------------------------------------------X
TANESHA EDWARDS, et al.,                                       :
                                                               :      20-CV-6124 (RWL)
                                    Plaintiff,                 :
                                                               :          ORDER
                  - against -                                  :   APPROVING SETTLEMENT
                                                               :    AND DISMISSING CASE
THE SERVICEMASTER COMPANY, LLC,                                :
et al.                                                         :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        This case is an action for damages under the Fair Labor Standards Act, 29 U.S.C.

§ 201 et seq. (“FLSA”) and the New York Labor Law. Before the Court is the parties’ joint

letter request that the Court approve their settlement agreement, a fully executed copy of

which was submitted on April 20, 2021. A federal court is obligated to determine whether

settlement of an FLSA case under the court’s consideration is fair and reasonable and

the subject of an arm’s length negotiation, not an employer’s overreaching. See Cheeks

v. Freeport Pancake House, 796 F.3d 199 (2d Cir. 2015).

        The Court assisted in mediating the settlement of this action and has carefully

reviewed the Settlement Agreement as well as the parties’ letter. The Court has taken

into account, without limitation, prior proceedings in this action; the attendant risks,

burdens, and costs associated with continuing the action; the range of possible recovery;

whether the Settlement Agreement is the product of arm’s length bargaining between

experienced counsel or parties; the amount of attorney’s fees; and the possibility of fraud

or collusion.       Among other attributes of the Settlement Agreement, there are no

confidentiality restrictions or non-disparagement provisions; the release is narrowly

                                                        1
          Case 1:20-cv-06124-RWL Document 51 Filed 04/21/21 Page 2 of 2




tailored to wage and hour claims; and the attorneys’ fees are within a fair, reasonable,

and acceptable range.      Considering all the circumstances, the Court finds that the

Settlement Agreement is fair and reasonable and hereby approved.

         This case, having resolved by settlement, is hereby dismissed and discontinued in

its entirety, with prejudice, without costs or fees to any party, except as provided for in the

parties’ settlement agreement. The Clerk of Court is respectfully requested to terminate

all motions and deadlines, and close this case.

                                           SO ORDERED.



                                           _________________________________
                                           ROBERT W. LEHRBURGER
                                           UNITED STATES MAGISTRATE JUDGE

Dated:         April 21, 2021
               New York, New York

Copies transmitted to all counsel of record.




                                               2
